
	
		I
		112th CONGRESS
		2d Session
		H. R. 5953
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2012
			Mr. Quayle (for
			 himself, Mr. Ross of Florida,
			 Mr. Graves of Georgia,
			 Mr. Ribble,
			 Mr. Mulvaney,
			 Mr. Brooks, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prohibit the implementation of certain policies
		  regarding the exercise of prosecutorial discretion by the Secretary of Homeland
		  Security.
	
	
		1.Short titleThis Act may be cited as the
			 Prohibiting Back-door Amnesty Act.
		2.Nullification of
			 certain policies regarding prosecutorial discretion
			(a)DisapprovalThe Congress disapproves the following,
			 which shall have no force or effect:
				(1)The June 17, 2011,
			 memorandum from John Morton, the Director of U.S. Immigration and Customs
			 Enforcement, regarding the exercise of prosecutorial discretion consistent with
			 the civil immigration enforcement priorities of the agency for the
			 apprehension, detention, and removal of aliens.
				(2)The June 15, 2012,
			 memorandum from Janet Napolitano, the Secretary of Homeland Security, regarding
			 the exercise of prosecutorial discretion with respect to individuals who came
			 to the United States as children.
				(3)The draft directive developed by U.S.
			 Customs and Border Protection (amending CBP Directive No. 3340–043) containing
			 guidance on when to pursue enforcement actions and factors such agency’s
			 personnel should consider when exercising discretion.
				(b)ProhibitionPursuant
			 to the plenary power over immigration of the Congress under article I, section
			 8, clause 4 of the Constitution of the United States, the President, the
			 Secretary of Homeland Security, and any personnel of the Department of Homeland
			 Security shall not promulgate, implement, administer, or enforce any Executive
			 order, proposed or final rule, other provision of law, guidance, or policy that
			 is the same as, or similar in effect to, any or all of the documents described
			 in subsection (a).
			
